TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 5, 2014



                                     NO. 03-09-00566-CV


                                    David Fernea, Appellant

                                                  v.

                    Merrill Lynch Pierce Fenner & Smith, Inc., Appellee




     APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
   BEFORE CHIEF JUSTICE JONES, JUSTICES PURYEAR AND PEMBERTON
 DISMISSED ON APPELLANT’S MOTION -- OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment signed by the trial court on March 17, 2009. The Court’s

judgment dated July 12, 2011, is withdrawn and this judgment is substituted in its place. The

parties filed a joint motion to vacate the judgment, withdraw the opinion, and dismiss this appeal.

Having considered the motion, the Court grants the motion in part and dismisses the appeal. The

opinion dated July 12, 2011, is not withdrawn. The appellant shall pay all costs relating to this

appeal, both in this Court and the court below.